
	

113 S2051 IS: Highway Innovative Financing Act of 2014
U.S. Senate
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2051
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2014
			Mr. Kirk (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To provide States with greater flexibility in innovative highway financing.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Highway Innovative Financing Act of 2014.
		
			2.
			Innovative
			 surface transportation financing methods
			
				(a)
				Value pricing
			 pilot program
				Section 1012(b)(1) of the Intermodal Surface
			 Transportation Efficiency Act of 1991 (23 U.S.C. 149 note; Public Law
			 102–240)
			 is amended in the second sentence by striking as many as 15 such State
			 or local governments or public authorities and inserting States,
			 local governments, and public authorities.
			
				(b)
				Interstate
			 system reconstruction and rehabilitation pilot program
				Section
			 1216(b)(2) of the Transportation Equity Act for the 21st Century (23
			 U.S.C. 129
			 note; Public Law 105–178) is amended—
				
					(1)
					in the first
			 sentence, by striking 3 and inserting 10;
			 and
				
					(2)
					by striking the
			 second sentence.
				
